 1
                                                                     JS-6
 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10   HOIST FITNESS SYSTEMS, INC.,           CASE NO. 5:17-CV-01388 AB (KK)
     a California corporation,
11
                               Plaintiff,   FINAL JUDGMENT
12
                        v.                  District Judge:
                                            Hon. André Birotte Jr.
13
     TUFFSTUFF FITNESS
14   INTERNATIONAL, INC.,

15                            Defendant.

16
     AND RELATED COUNTER-ACTIONS
17

18

19

20

21

22

23

24

25

26

27

28
 1
                                      FINAL JUDGMENT
 2
              The Court, having considered the stipulation of the parties, hereby
 3
     ORDERS, ADJUDGES AND DECREES:
 4
              1.    Defendant TuffStuff’s Accused Products do not infringe the asserted
 5
     patent claims based on the Court’s construction of the “pivotally mounted/ing”
 6
     terms.
 7
              2.    The deadline for filing any motions for attorney’s fees pursuant to
 8
     Fed. R. Civ. P. 54(d) and 35 U.S.C. § 285 shall be stayed pending the disposition
 9
     of any appeal. See Pharmacia & Upjohn Co. v. Mylan Pharmaceuticals, Inc., 182
10
     F.3d 1356, 1360 n. 2 (Fed Cir. 1999).
11

12
              IT IS SO ORDERED.
13

14

15
      Dated: September 10, 2019                  _______________________________
16
                                                 Hon. André Birotte Jr.
17
                                                 United States District Judge
18

19

20

21

22

23

24

25

26

27

28
